UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05908 John Hancock Patriot Premium Dividend Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. Portfolio summary Top 10 holdings 1 Alabama Power Co., 5.200% 4.2% Apache Corp., 5.680% 2.9% CH Energy Group, Inc. 4.1% Entergy Mississippi, Inc., 6.250% 2.8% PPL Electric Utilities Corp., 6.250% 3.3% NSTAR 2.6% Duquesne Light Co., 6.500% 3.2% Southern California MetLife, Inc., 6.500% 3.2% Edison Co., 6.125% 2.5% Ocean Spray Cranberries, Inc., 6.250% 2.9% Industry composition Electric utilities 30% Life & health insurance 4% Multi-utilities 26% Diversified banks 3% Diversified financial services 14% Agricultural products 3% Oil & gas exploration & production 5% Real estate investment trusts 2% Consumer finance 4% Short-term investments & other 9% 1 As a percentage of the Funds total investments on April 30, 2009. 2 Investments concentrated in one industry may fluctuate more widely than investments diversified across industries. Because the Fund may focus on particular industries, its performance may depend on the performance of thoseindustries. 6 Patriot Premium Dividend Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-09 (unaudited) Issuer Shares Value Common stocks 36.53% (Cost $189,238,095) Electric Utilities 3.43% Duke Energy Corp. (Z) 200,000 2,762,000 Progress Energy, Inc. (Z) 303,500 10,355,420 Progress Energy, Inc. CVO (B)(I)(Z) 337,750 111,458 Industrial Conglomerates 0.43% General Electric Co. (Z) 130,000 1,644,500 Integrated Telecommunication Services 2.18% AT&T, Inc. (Z) 210,000 5,380,200 FairPoint Communications, Inc. (Z) 2,504 2,604 Verizon Communications, Inc. (Z) 100,000 3,034,000 Multi-Utilities 30.49% Alliant Energy Corp. (Z) 430,000 9,614,800 Ameren Corp. (Z) 165,400 3,807,508 CH Energy Group, Inc. (Z) 560,000 24,886,400 Consolidated Edison, Inc. (Z) 65,000 2,413,450 Dominion Resources, Inc. (Z) 85,000 2,563,600 DTE Energy Co. (Z) 435,000 12,862,950 Integrys Energy Group, Inc. (Z) 240,000 6,338,400 NiSource, Inc. (Z) 490,000 5,385,100 NSTAR (Z) 510,000 16,019,100 OGE Energy Corp. (Z) 255,000 6,556,050 PNM Resources, Inc. (Z) 500,000 4,260,000 Teco Energy, Inc. (Z) 570,000 6,036,300 Vectren Corp. (Z) 129,300 2,866,581 Xcel Energy, Inc. (Z) 755,000 13,922,200 Credit Issuer, description rating (A) Shares Value Preferred stocks 119.91% (Cost $650,819,509) Agricultural Products 4.58% Ocean Spray Cranberries, Inc. , 6.250%, Ser A (S)(Z) BBB 224,250 17,673,703 Cable & Satellite 0.25% Comcast Corp. , 7.000% (Z) BBB+ 42,530 954,798 See notes to financial statements Semiannual report | Patriot Premium Dividend Fund II 7 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Consumer Finance 6.72% HSBC Finance Corp., , 6.360%, Depositary Shares, Ser B (Z) BBB 35,600 462,800 HSBC Holdings PLC , 6.200%, Ser A (Z) A 25,000 406,000 HSBC USA, Inc. , 2.858% (G)(Z) A+ 494,950 14,789,106 SLM Corp. , 6.970%, Ser A (Z) BB 445,500 10,246,500 Diversified Banks 5.15% Sovereign Bancorp, Inc. , 7.300%, Depositary Shares, Ser C (Z) BBB+ 449,800 7,192,302 Wells Fargo & Co. , 8.000% (Z) A 683,500 12,644,750 Diversified Financial Services 21.93% Bank of America Corp. , 6.204%, Depositary Shares, Ser D (Z) BB 960,000 12,057,600 Bank of America Corp. , 6.375% (Z) BB 1,160,000 13,305,200 Bank of America Corp. , 6.625% (Z) BB 360,000 4,474,800 Bank of America Corp. , 8.200% (Z) BB 35,000 528,500 Bank of America Corp. , 8.625% (Z) BB 102,000 1,429,020 Citigroup Capital VII , 7.125% CC 30,000 366,000 Citigroup, Inc , 8.125% (Z) C 450,000 8,001,000 Citigroup, Inc. , 8.500%, Depositary Shares, Ser F (Z) C 90,000 1,557,900 Deutsche Bank Contingent Capital Trust II , 6.550% (Z) BBB+ 275,275 3,707,954 Deutsche Bank Contingent Capital Trust III , 7.600% (Z) A 542,000 8,536,500 JPMorgan Chase & Co. , 5.490%, Ser G (Z) BBB+ 278,000 10,208,160 JPMorgan Chase & Co. , 5.720%, Ser F (Z) BBB+ 328,760 12,183,846 JPMorgan Chase & Co. , 6.150%, Ser E (Z) BBB+ 209,100 8,175,810 Electric Utilities 44.29% Alabama Power Co. , 5.200% (Z) BBB+ 1,171,475 25,303,860 Carolina Power & Light Co. , 5.440% (Z) BBB 11,382 893,487 Central Illinois Light Co. , 4.640% (Z) Ba1 7,460 577,684 Duquesne Light Co. , 6.500% (Z) BB 519,900 19,350,054 Entergy Arkansas, Inc. , 6.450% (Z) BB+ 350,000 8,542,205 Entergy Mississippi, Inc. , 6.250% (Z) BB+ 667,000 16,862,627 FPC Capital I , 7.100%, Ser A (Z) BBB 242,500 5,432,000 Georgia Power Co. , 6.000%, Ser R (Z) A 80,000 1,990,400 Great Plains Energy, Inc. , 4.500% (Z) BB+ 7,085 547,316 HECO Capital Trust III , 6.500% (Z) BB+ 173,100 3,809,931 Interstate Power & Light Co. , 7.100% (Z) BBB 176,600 4,415,000 Interstate Power & Light Co. , 8.375% (Z) Baa2 132,800 3,462,096 PPL Electric Utilities Corp. , 4.400% (Z) BBB 29,780 2,191,808 PPL Electric Utilities Corp. , 4.600% (Z) BBB 3,917 265,743 PPL Electric Utilities Corp. , 6.250%, Depositary Shares (Z) BBB 1,000,000 20,031,300 PPL Energy Supply LLC , 7.000% (Z) BBB 272,500 6,918,775 Public Service Electric & Gas Co. , 4.180%, Ser B (Z) BB+ 53,677 3,758,464 Public Service Electric & Gas Co. , 4.300%, Ser C (Z) BB+ 8,280 600,300 See notes to financial statements 8 Patriot Premium Dividend Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Electric Utilities (continued) Public Service Electric & Gas Co. , 6.920% (Z) BB+ 131,425 $13,487,491 Southern California Edison Co. , 6.000% (Z) BBB 80,000 5,957,504 Southern California Edison Co. , 6.125% (Z) BBB 195,000 14,917,500 Virginia Electric & Power Co. , 6.980% (Z) BBB 45,500 4,214,437 Westar Energy, Inc. , 6.100% (Z) BBB 333,700 7,224,605 Gas Utilities 0.41% Southwest Gas Capital II , 7.700% (Z) BB+ 72,300 1,584,816 Independent Power Producers & Energy Traders 1.55% Constellation Energy Group, Inc. , 8.625%, Series A (Z) BB+ 300,000 5,985,000 Integrated Telecommunication Services 0.00% 0 Touch America Holdings, Inc. , 6.875% (B)(I) NR 161,778 0 Investment Banking & Brokerage 1.02% Goldman Sachs Group, Inc. , 6.200%, Ser B (Z) BBB 129,500 2,689,715 Lehman Brothers Holdings, Inc. , 5.670%, Depositary Shares, Ser D (H) NR 553,600 38,752 Lehman Brothers Holdings, Inc. , 5.940%, Depositary Shares, Ser C (H) NR 300,600 6,012 Morgan Stanley Capital Trust III , 6.250% (Z) BBB 75,000 1,203,750 Life & Health Insurance 6.23% MetLife, Inc. , 6.500%, Ser B (Z) BBB 1,055,000 19,306,500 Principal Financial Group , 6.518%, Ser B (P)(Z) BBB 160,000 2,099,200 Prudential PLC , 6.750% (Z) A 176,100 2,597,475 Movies & Entertainment 0.92% Viacom, Inc. , 6.850% (Z) BBB 196,100 3,539,605 Multi-Utilities 9.66% Baltimore Gas & Electric Co. , 6.700%, Ser 1993 (Z) BB+ 20,250 1,707,962 Baltimore Gas & Electric Co. , 6.990%, Ser 1995 (Z) Ba1 134,000 10,477,125 BGE Capital Trust II , 6.200% (Z) BB+ 616,000 10,164,000 NSTAR Electric Co. , 4.780% (Z) A 100,000 6,859,380 Sempra Energy Corp. , 4.360% BBB+ 38,500 2,695,385 Sempra Energy Corp. , 4.750% BBB+ 12,610 983,187 Union Electric Co. , 3.700% (Z) BB 12,262 770,973 Xcel Energy, Inc. , 4.080%, Ser B (Z) BBB 8,610 611,310 Xcel Energy, Inc. , 4.110%, Ser D (Z) BBB 33,691 2,301,095 Xcel Energy, Inc. , 4.160%, Ser E (Z) BBB 9,410 691,259 Oil & Gas Exploration & Production 8.13% Apache Corp. , 5.680%, Depositary Shares, Ser B (Z) BBB 236,649 17,452,864 Nexen, Inc. , 7.350% (Z) BB+ 759,000 13,889,700 Oil & Gas Storage & Transportation 1.49% Southern Union Co. , 7.550% (Z) BB 255,000 5,747,700 See notes to financial statements Semiannual report | Patriot Premium Dividend Fund II 9 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Real Estate Investment Trusts 3.31% Kimco Realty Co. , 6.650%, Depositary Shares, Ser F (Z) BBB 200,000 3,150,000 Public Storage, Inc. , 6.125% (Z) BBB 92,700 1,773,351 Public Storage, Inc. , 6.450%, Depositary Shares, Ser X (Z) BBB 48,000 888,000 Public Storage, Inc. , 6.625% (Z) BBB 64,000 1,210,240 Public Storage, Inc. , 6.750% (Z) BBB 60,000 1,143,600 Public Storage, Inc. , 6.950% (Z) BBB 190,000 3,765,800 Public Storage, Inc. , 7.500%, Depositary Shares, Ser V (Z) BBB 39,000 836,940 Specialized Finance 0.68% CIT Group, Inc. , 6.350%, Ser A (Z) B+ 454,600 2,613,950 Trucking 1.96% AMERCO, Inc. , 8.500%, Ser A (Z) B 390,000 7,538,700 U.S. Government Agency 0.04% Federal Home Loan Mortgage Corp. (8.375% to 12-31-12, then variable), Ser Z C 55,000 28,050 Federal National Mortgage Assn. (8.250% to 12-31-10 then variable), Ser S C 159,500 132,385 Wireless Telecommunication Services 1.59% Telephone & Data Systems, Inc. , 6.625% (Z) BBB 240,400 3,774,280 United States Cellular Corp. , 7.500% (Z) BBB 129,900 2,357,685 Interest Issuer rate Shares Value Short-term investments 0.72% (Cost $2,800,000) Commercial Paper 0.72% Chevron Funding Corp. 0.060% 2,800,000 2,800,000 Total investments (Cost $842,857,604)  157.16% Liabilities in excess of other assets (57.16%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. CVO Contingent Value Obligation NR No rating (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available. (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. See notes to financial statements 10 Patriot Premium Dividend Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments (continued) (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is segregated as collateral for the Committed Facility Agreement (see Note 8). Total collateral value at April 30, 2009 was $516,326,899.  At April 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $845,684,371. Net unrealized depreciation aggregated $239,789,168, of which $8,796,454 related to appreciated investment securities and $248,585,622 related to depreciated investment securities. See notes to financial statements Semiannual report | Patriot Premium Dividend Fund II 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Assets Investments, at value (Cost $842,857,604) $605,895,203 Cash 81,238 Dividends receivable 2,049,052 Other receivables and prepaid assets 160,788 Total assets Liabilities Committed facility agreement payable (Note 8) 221,500,000 Interest payable (Note 8) 386,785 Payable to affiliates Transfer agent fees 104,209 Trustees fees 109,831 Management fees 457,073 Other payables and accrued expenses 106,695 Total liabilities Net assets Common shares capital paid-in $616,489,220 Accumulated net realized gain on investments 197,825 Net unrealized depreciation on investments (236,962,401) Undistributed net investment income 5,797,044 Net assets Net asset value per share Based on 49,969,927 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $7.72 See notes to financial statements 12 Patriot Premium Dividend Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-09 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to shareholders for the period stated. Investment income Dividends $25,655,587 Interest 3,813 Less foreign taxes withheld (863) Total investment income Expenses Investment management fees (Note 5) 2,874,344 Accounting and legal services fees (Note 5) 316,003 Interest expense (Note 8) 1,828,901 Transfer agent fees 232,103 Printing fees 127,665 Professional fees 149,297 Custodian fees 69,105 Registration and filing fees 56,105 Trustees fees 28,611 Miscellaneous 154,845 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain on investments 3,026,793 Change in net unrealized appreciation (depreciation) of investments (51,757,098) Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 11-1-08 to 4-30-09. See notes to financial statements Semiannual report | Patriot Premium Dividend Fund II 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Year ended ended 4-30-09 1 10-31-08 Increase (decrease) in net assets From operations Net investment income $19,821,558 $45,624,806 Net realized gain 3,026,793 10,328,404 Change in net unrealized appreciation (depreciation) (51,757,098) (233,432,165) Distributions to DARTS  (11,177,829) Decrease in net assets resulting from operations Distributions to shareholders From net investment income (16,845,132) (32,053,509) From net realized gain (6,527,650) (784,872) Total distributions From Fund share transactions (Note 6) Total decrease Net assets Beginning of period 456,157,075 709,217,376 End of period Undistributed net investment income 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. See notes to financial statements 14 Patriot Premium Dividend Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of cash flows 4-30-09 (unaudited) This statement of cash flows shows cash flow from operating and financing activities for the period stated. For the period ended 4-30-09 Cash flows from operating activities Net decrease in net assets from operations ($28,908,747) Adjustments to reconcile net decrease in net assets from operations to net cash provided by operating activities: Investments purchased (633,845,892) Investments sold 667,231,517 Net amortization of premium (discount) 4,961,580 Decrease in dividends and interest receivable 563,048 Decrease in receivable from affiliates 160,136 Decrease in payable for investments purchased (120,287) Decrease in prepaid CFA administration fees 86,397 Decrease in payable to affiliates (48,035) Increase in interest payable 347,997 Decrease in accrued expenses (351,162) Net change in unrealized (appreciation) depreciation on investments 51,757,098 Net realized loss on investments (3,026,793) Net cash provided by operating activities Cash flows from financing activities Borrowings from committed facility agreement payable 221,500,000 Repayments of committed facility agreement payable (238,500,000) Repurchase of common shares (18,353,858) Distributions to common shareholders (23,372,782) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements Semiannual report | Patriot Premium Dividend Fund II 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 2 10-31-04 2 Per share operating performance Net asset value, beginning ofperiod Net investment income 3 0.39 0.82 0.87 0.88 0.85 0.84 Net realized andunrealized gain (loss) oninvestments (0.90) (3.98) (0.24) 1.11 0.14 0.80 Distribution toDARTS  (0.20) (0.29) (0.25) (0.17) (0.09) Total from investment operations Less distributions tocommon shareholders From netinvestment income (0.33) (0.58) (0.60) (0.65) (0.77) (0.81) From netrealized gain (0.12) (0.01)     Total distributions From anti-dilutive impact of tender offer 0.01 4 0.01 5     Net asset value, end ofperiod Per share market value, end of peri od Total return at netasset value (%) 8 8 Total return at market value (%) Ratios andsupplemental data Net assets applicable tocommon shares, end ofperiod (inmillions) $386 $456 $709 $194 $177 $177 Ratios (as a percentage ofaverage netassets): Expenses (excluding interest expense) 9 2.00 10 1.64 1.71 1.67 1.67 1.78 Interest expense (Note 9) 0.91 10 0.58     Expenses (including interest expense) 9 2.91 10 2.22 1.71 1.67 1.67 1.78 Net investment income 11 9.89 10 7.59 6.86 7.36 6.96 7.38 Portfolio turnover (%)  12 15 14 13 24 11 9 See notes to financial statements 16 Patriot Premium Dividend Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 2 10-31-04 2 Senior securities Total value ofDARTS outstanding (inmillions)   $351 $100 $100 $100 Involuntary liquidation preference per unit (inthousands)   $100 $100 $100 $100 Average market value per unit (inthousands)   $100 $100 $100 $100 Asset coverage per unit 14   15 $300,814 $292,301 $276,340 $272,034 Total debt outstanding end ofperiod (inmillions) (Note 8) $222 $239     Asset coverage per $1,000 ofDARTS 16   $3,016 $2,930 $2,772 $2,762 Asset coverage per $1,000 ofdebt 17 $2,741 $2,913     1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Audited by previous Independent Registered Public Accounting Firm. 3 Based on the average of the shares outstanding. 4 The tender offer was completed at a repurchase price of $6.98 for 2,629,996 shares, which equals $18,353,856 in redemptons. The tender offer had a $0.01 NAV impact. 5 The tender offer was completed at a repurchase price of $8.38 for 2,768,417 shares, which equals $23,199,333 in redemptions. The tender offer had a $0.01 NAV impact. 6 Assumes dividend reinvestment. 7 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 8 Unaudited. 9 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 1.12%, 1.08%, 1.07% and 1.13% for the years ended 10-31-04, 10-31-05, 10-31-06 and 10-31-07, respectively. 10 Annualized. 11 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 4.66%, 4.50%, 4.74% and 4.54% for the years ended 10-31-04, 10-31-05, 10-31-06 and 10-31-07, respectively. 12 Less than 1%. 13 Excludes merger activity. 14 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing such amount by the number of DARTS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. 15 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party commercial bank in order to refinance the DARTS. The redemption of all DARTS was completed on July 3, 2008. 16 Asset coverage equals the total net assets plus DARTS divided by the DARTS of the Fund outstanding at period end. 17 Asset coverage equals the total net assets plus borrowings divided by the borrowing of the Fund outstanding at period end (see Note 8). See notes to financial statements Semiannual report | Patriot Premium Dividend Fund II 17 Notes to financial statements (unaudited) Note 1 Organization John Hancock Patriot Premium Dividend Fund II (the Fund) is a diversified closed-end management investment company registered under the Investment Company Act of 1940, as amended. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
